UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7045



THERON JOHNNY MAXTON,

                                              Petitioner - Appellant,

          versus


DAVID M. BEASLEY, Governor; MICHAEL MOORE,
Director; BARBARA SHEEN; LAURIE BESSINGER,
Warden; DOCTOR BEINOR; NURSE SNYDER; NURSE
MITCHELL,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-98-1228-10-18BD)


Submitted:   August 27, 1998             Decided:   September 18, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

petition filed under 28 U.S.C. § 2241 (1994). Appellant’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. Ac-

cordingly,    we   affirm   the   judgment   of   the   district   court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2